Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 1 of 35 Page ID #:672




   1   MAYER BROWN LLP
       JOHN NADOLENCO (SBN 181128)
   2   jnadolenco@mayerbrown.com
       C. MITCHELL HENDY (SBN 282036)
   3   mhendy@mayerbrown.com
       350 South Grand Avenue, 25th Floor
   4   Los Angeles, CA 90071-1503
   5   Telephone: (213) 229-9500

   6   A. JOHN P. MANCINI (pro hac vice)
       jmancini@mayerbrown.com
   7   JONATHAN W. THOMAS (pro hac vice)
       jwthomas@mayerbrown.com
   8   1221 Avenue of the Americas
       New York, NY 10020
   9   Telephone: (212) 506-2295
  10   Attorneys for Plaintiff
  11   Pasadena Tournament of Roses Association

  12                      UNITED STATES DISTRICT COURT
  13                    CENTRAL DISTRICT OF CALIFORNIA
  14
       PASADENA TOURNAMENT OF
  15                                          Case No.: 2:21-cv-01051
       ROSES ASSOCIATION,
  16                                          FIRST AMENDED COMPLAINT
                        Plaintiff,            FOR: (1) DECLARATORY RELIEF
  17                                          UNDER 28 U.S.C. § 2201(a); (2)
             v.                               TRADEMARK INFRINGEMENT
  18                                          UNDER 15 U.S.C. § 1114; (3)
                                              UNFAIR COMPETITION, FALSE
  19   CITY OF PASADENA,                      ASSOCIATION, FALSE
                                              ENDORSEMENT, AND FALSE
  20                    Defendant.            DESIGNATION OF ORIGIN
                                              UNDER 15 U.S.C. § 1125(a)(1)(A); (4)
  21                                          FALSE ADVERTISING UNDER 15
                                              U.S.C. § 1125(a)(1)(B); (5)
  22                                          VIOLATIONS OF CAL. BUS. &
                                              PROF. CODE § 17200 et seq.; (6)
  23                                          COMMON LAW TRADEMARK
                                              INFRINGEMENT; AND (7)
  24                                          BREACH OF CONTRACT
  25                                          JURY TRIAL DEMANDED
  26
  27
  28

                                          FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 2 of 35 Page ID #:673




   1         Plaintiff, the Pasadena Tournament of Roses Association (Plaintiff), by and
   2   through its undersigned counsel, as and for its First Amended Complaint against
   3   Defendant, the City of Pasadena (Defendant), hereby alleges as follows based on
   4   knowledge of its own actions, and on information and belief as to all other matters
   5   (unless indicated otherwise herein):
   6                             NATURE OF THE ACTION
   7         1.     This lawsuit concerns a dispute between Plaintiff and Defendant over
   8   the famous ROSE BOWL GAME and ROSE BOWL trademarks.
   9         2.     For over a century, Plaintiff has hosted its world-famous ROSE
  10   PARADE and ROSE BOWL GAME as part of its annual New Year’s Day
  11   Celebration. Plaintiff traditionally hosts the Rose Bowl Game at the Rose Bowl
  12   Stadium, pursuant to a contract with Defendant, known as the Master License
  13   Agreement (MLA).
  14         3.     Plaintiff’s ability to host the renowned annual game comes, in part,
  15   from its ownership of an incontestable federal trademark registration for its ROSE
  16   BOWL GAME mark, and ownership of its ROSE BOWL marks, when used in
  17   connection with organizing, hosting, and promoting Plaintiff’s annual events.
  18   Until relatively recently, to Plaintiff’s knowledge, Defendant never contested
  19   Plaintiff’s ownership of such prized intellectual property rights. In fact, Defendant
  20   expressly disclaimed before the United States Patent and Trademark Office
  21   (USPTO) any right to use Defendant’s own ROSE BOWL mark in connection with
  22   the Rose Bowl Game. Those restrictions are also integrated in the MLA, in which
  23   Defendant acknowledged Plaintiff’s sole ownership of the ROSE BOWL GAME
  24   and—as relates to Plaintiff’s athletic events—ROSE BOWL marks.1
  25
  26
       1
              Plaintiff has the exclusive right to use the ROSE BOWL marks in
  27   connection with the Rose Parade, Rose Bowl Game, and Plaintiff’s other activities.
       Defendant has rights to ROSE BOWL (but not ROSE BOWL GAME) marks in
  28   other contexts that are not relevant to this action.

                                                 2
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 3 of 35 Page ID #:674




   1         4.     Plaintiff is—and always has been—the sole organizer and host of its
   2   annual Rose Bowl Game. For many years, Defendant has worked with Plaintiff
   3   behind the scenes to help ensure the success of Plaintiff’s annual Rose Bowl Game
   4   hosted at Defendant’s Rose Bowl Stadium—with those joint efforts resulting in
   5   great economic benefit to Plaintiff, Defendant, the Pasadena community, and the
   6   greater Los Angeles area. The largest economic benefit goes to the various college
   7   athletics conferences and universities that compete in the college football post-
   8   season match ups each year.
   9         5.     Recently, however, Defendant has severely disrupted that working
  10   relationship by improperly and unlawfully interfering with and infringing
  11   Plaintiff’s exclusive trademark rights.
  12         6.     First, Defendant has engaged in a publicity campaign in which it has
  13   repeatedly and falsely asserted—both directly and indirectly—that it has some sort
  14   of co-ownership interest in the ROSE BOWL GAME, the ROSE BOWL
  15   trademarks used in connection with organizing, promoting, and staging the Rose
  16   Bowl Game and related events, and the Rose Bowl Game itself. For example,
  17   Defendant gave an interview to The New York Times, during which Defendant
  18   falsely claimed to have an ownership interest in the Rose Bowl Game and
  19   Plaintiff’s ROSE BOWL GAME and ROSE BOWL marks. More recently, and
  20   after the Tournament initiated this lawsuit, the Mayor was reported as telling the
  21   Pasadena Star-News that he “stands by what he told the Times’ reporters,” and that
  22   city officials say “the City own[s] the rights to the game’s namesake.” In the same
  23   article, one of Defendant’s council members is quoted as saying “We [the City]
  24   have the rights to the name ‘Rose Bowl’ because you can’t play the Rose Bowl
  25   Game outside of the Rose Bowl Stadium without the city’s permission.”
  26         7.     Judging from Defendant’s more recent filings in this case, it appears
  27   that Defendant now wishes to take back (at least to some degree) those incorrect
  28   statements—claiming in briefs to the Court that Defendant no longer contests

                                                 3
                                             FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 4 of 35 Page ID #:675




   1   Plaintiff’s ownership of the marks. Plaintiff is prepared to accept Defendant’s
   2   unequivocal recognition of Plaintiff’s ownership rights in the marks, and to that
   3   end voluntarily dismisses Counts 1 and 11 of the original complaint without
   4   prejudice.2 That said, Defendant has not relented in publicly claiming rights to
   5   restrain Plaintiff’s use of Plaintiff’s marks—rights that Defendant does not have
   6   and never has had.
   7         8.     Specifically, both in the press and in legal correspondence with
   8   Plaintiff, Defendant has repeatedly claimed that it has the right to restrain Plaintiff
   9   from using Plaintiff’s ROSE BOWL GAME and ROSE BOWL marks in hosting
  10   the Rose Bowl Game outside of Pasadena’s Rose Bowl Stadium in extraordinary
  11   circumstances (known commonly, and in the MLA, as force majeure).3
  12         9.     To be clear, Defendant has no such right of restraint. The MLA is
  13   quite clear and does not provide any support for Defendant’s position. The City
  14   possesses no veto power capable of preventing Plaintiff from relocating the Rose
  15   Bowl Game in the face of a force majeure event. Defendant’s position to the
  16   contrary squarely contradicts a plain reading of the MLA. In publicly seeking to
  17   conjure up such a non-contractual veto power, Defendant’s conduct unlawfully
  18   restrains Plaintiff’s right to use its exclusive and federally protected trademarks.
  19         10.    Moreover, although the MLA does not grant—and has not granted—
  20   the City the right to restrain Plaintiff’s use of its marks and rights to host the Rose
  21   Bowl Game in a force majeure event, Defendant continues to assert non-
  22   2
              Plaintiff reserves the right, however, to reassert these claims if future public
       statements by Defendant’s officers, or other action by or on behalf of Defendant,
  23   call the sincerity of Defendant’s acknowledgements into doubt.
       3
              Simultaneous with filing its motion to dismiss the original complaint,
  24   Defendant issued a press release.            In that statement, Defendant grossly
       mischaracterizes Plaintiff’s aims in this lawsuit as asking “a court of law to assure
  25   it that it can move the Rose Bowl Game,” full stop. In truth—as apparent in the
       original complaint as it is here—Plaintiff only seeks a declaration with respect to
  26   the parties’ rights during force majeure events that cannot be remedied by the
       parties’ reasonable efforts.        Plaintiff has repeatedly emphasized—both to
  27   Defendant and the public—that it hopes to never have to host the Rose Bowl Game
       outside of Pasadena again. Given the chilling effect Defendant’s conduct has on
  28   Plaintiff’s business opportunities, this declaratory relief is needed now.

                                                  4
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 5 of 35 Page ID #:676




   1   contractual rights to restrict Plaintiff’s use of its marks.          Given Plaintiff’s
   2   incontestable federal intellectual property rights, Plaintiff petitions this Court to put
   3   a stop to Defendant’s ongoing course of conduct and declare that during force
   4   majeure events which delay or prevent the Rose Bowl Game from being played in
   5   the Rose Bowl Stadium—and so long as Plaintiff cannot remedy the force majeure
   6   using commercially reasonable efforts—Plaintiff has the unfettered right to host
   7   the Rose Bowl Game and use its protected marks free from Defendant’s
   8   interference.
   9         11.       Second, beyond attempts to improperly impede Plaintiff’s use of its
  10   intellectual property, Defendant has affirmatively infringed those trademarks.
  11         12.       As it conceded in the MLA and in proceedings before the USPTO,
  12   Defendant has no right to use the ROSE BOWL mark in conjunction with
  13   Plaintiff’s annual events—including the Rose Bowl Game. Yet, Defendant has
  14   begun doing just that. For example, far beyond uses to promote the Rose Bowl
  15   Game which Plaintiff has approved (such as uses in connection with selling suites
  16   and promoting the Rose Bowl Game on the stadium website) Defendant has used
  17   the Plaintiff’s marks and other copyrighted Rose Bowl Game artwork in and
  18   around the Rose Bowl Stadium and on the popular social media website Instagram
  19   without Plaintiff’s consent for Defendant’s benefit. Such unauthorized uses are
  20   likely to mislead consumers into believing that Defendant is the source or sponsor
  21   of Plaintiff’s Rose Bowl Game.         Not only do such uses breach Defendant’s
  22   obligations under the MLA, but they also constitute trademark infringement under
  23   the Lanham Act and California law.
  24         13.       In short, this lawsuit involves both Plaintiff’s federally protected
  25   trademarks and a private contract.        Defendant’s conduct runs afoul of both,
  26   necessitating this Court’s involvement to vindicate and protect Plaintiff’s rights.
  27   Defendant’s public power grab—claiming for itself non-existent veto rights that
  28   threaten Plaintiff’s ability to use its intellectual property (including in negotiating

                                                  5
                                               FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 6 of 35 Page ID #:677




   1   with its collegiate and corporate partners)—amounts to nothing less than an
   2   unlawful restraint on federally protected trademarks. That disrespect of Plaintiff’s
   3   rights is further manifested in Defendant’s unauthorized exploitation of Plaintiff’s
   4   marks. All of Defendant’s misconduct weaves together as an improper push by the
   5   City to entangle itself in Plaintiff’s property rights and business opportunities.
   6   Now is the time—and this Court is the forum—to bring Defendant’s campaign to a
   7   stop.
   8           14.   To that end, Plaintiff asks this Court for declaratory relief concerning
   9   its exclusive ownership of the ROSE BOWL GAME and ROSE BOWL marks.
  10   Plaintiff also seeks relief for trademark infringement, unfair competition, false
  11   association, false endorsement, false designation of origin, false advertising, and
  12   breach of contract under federal and California law based on Defendant’s
  13   unauthorized use of Plaintiff’s marks and false statements concerning Defendant’s
  14   alleged ownership of Plaintiff’s marks. Plaintiff additionally seeks permanent
  15   injunctive relief against Defendant concerning the conduct discussed herein.
  16                                     THE PARTIES
  17           15.   Plaintiff, the Pasadena Tournament of Roses of Association, is a non-
  18   profit corporation organized and existing under the laws of the State of California.
  19   Plaintiff maintains its headquarters and principal place of business at 391 South
  20   Orange Grove Boulevard, Pasadena, California 91184.
  21           16.   Defendant, the City of Pasadena, is a municipal corporation organized
  22   and existing under the laws of the State of California. Defendant maintains its
  23   headquarters (i.e., City Hall) at Pasadena City Hall, 100 North Garfield Avenue,
  24   Pasadena, California 91101.
  25                             JURISDICTION AND VENUE
  26           17.   The claims for trademark infringement, unfair competition, false
  27   association, false endorsement, false designation of origin, and false advertising,
  28   respectively, asserted in Counts III-VI, infra, arise under Sections 32 and 43(a) of

                                                 6
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 7 of 35 Page ID #:678




   1   the U.S. Trademark Act (as amended; the “Lanham Act”) namely, 15 U.S.C.
   2   § 1050 et seq. Accordingly, this Court has subject matter and original jurisdiction
   3   over Counts III-VI pursuant to 28 U.S.C. §§ 1331, 1338(a), and 15 U.S.C. § 1121.
   4         18.    The claims for unfair competition, trademark infringement, and
   5   breach of contract, respectively, asserted in Counts VII-IX, infra, arise under
   6   California statutory and common law, and are so related to the federal claims
   7   asserted in Counts III-VI, infra, that they form part of the same case or
   8   controversy. Accordingly, this Court has supplemental jurisdiction over Counts
   9   VII-IX pursuant to 28 U.S.C. §§ 1338(b) and 1367(a).
  10         19.    As alleged, infra, an actual and justiciable case or controversy exists
  11   between the parties concerning ownership of federal rights in the ROSE BOWL
  12   GAME and ROSE BOWL trademarks, as well as the parties’ contractual rights
  13   under the MLA if a Force Majeure event occurs. Accordingly, Plaintiff seeks
  14   declaratory relief in Counts I-II, infra, under the Declaratory Judgment Act,
  15   namely, 28 U.S.C. § 2201(a).
  16         20.    The declaratory relief that Plaintiff seeks in Counts I-II concerns, inter
  17   alia, Defendant’s attempts to limit Plaintiff’s ability to use Plaintiff’s federally
  18   registered trademarks as provided for under the Lanham Act.                  Moreover, as
  19   alleged, supra, this Court has original and subject matter jurisdiction over
  20   Plaintiff’s federal claims asserted in Counts III-VI, all of which arise under the
  21   Lanham Act. Based on the foregoing, this Court has the power to award to
  22   Plaintiff the declaratory relief that it seeks in Counts I-II as a remedy.
  23         21.    Defendant, the City of Pasadena, is located in this District.
  24   Accordingly, Defendant is subject to general personal jurisdiction in this District,
  25   and venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1).
  26         22.    The unlawful acts and conduct of Defendant, as alleged, infra,
  27   occurred in substantial part in this District. Accordingly, venue is proper in this
  28   District pursuant to 28 U.S.C. § 1391(b)(2).

                                                  7
                                               FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 8 of 35 Page ID #:679




   1          23.     As alleged, supra, Defendant is subject to personal jurisdiction in this
   2   District.    Accordingly, venue is proper in this District pursuant to 28 U.S.C.
   3   § 1391(b)(3).
   4                  FACTS COMMON TO ALL CLAIMS FOR RELIEF
   5   A.     Plaintiff and Its World-Famous Rose Parade and Rose Bowl Game
   6          24.     For over a century, Plaintiff has been entertaining bleary-eyed people
   7   around the world with its world-famous “America’s New Year Celebration.”
   8          25.      Since 1890, Plaintiff has organized and been the sole host of its
   9   annual New Year’s Day Rose Parade. Plaintiff incorporated as the Pasadena
  10   Tournament of Roses Association in 1896. And as early as 1902, Plaintiff added a
  11   New Year’s Day college football game to its New Year Celebration.
  12          26.     Plaintiff hosted its first college football game—known as the
  13   Tournament East-West football game—in 1902 at Tournament Park in Pasadena,
  14   California.
  15          27.      From 1916 to 1922, Plaintiff hosted an annual college football
  16   game—known as the Tournament of Roses—at Tournament Park in Pasadena.
  17          28.     By 1922, Plaintiff’s Tournament of Roses Game had become so
  18   popular that it needed more seating capacity than Tournament Park could offer.
  19   Accordingly, Plaintiff raised over $270,000 to construct a new stadium, which it
  20   later named Rose Bowl Stadium.
  21          29.     In 1923, Plaintiff hosted its Rose Bowl Game for the first time in the
  22   new stadium that would later be named Rose Bowl Stadium. Plaintiff is, and
  23   always has been, the organizer and sole host of its Rose Bowl Game, whether
  24   played at the Rose Bowl Stadium or elsewhere.
  25          30.     Plaintiff has invested (and continues to invest) substantial time, skill,
  26   labor, and resources in ensuring that its Rose Bowl Game is a high quality, fan-
  27   friendly experience that is one of the marquee college football games each year.
  28

                                                   8
                                               FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 9 of 35 Page ID #:680




   1         31.     As a direct result of Plaintiff’s extensive expertise and efforts, its Rose
   2   Bowl Game has been college football’s highest-attended bowl game, and
   3   consistently one of the most-watched bowl games, for more than 60 years.
   4   B.    COVID-19 and Plaintiff’s 2021 Rose Bowl Game
   5         32.     In addition to high quality, Plaintiff’s Rose Bowl game is synonymous
   6   with many “firsts.”
   7         33.     For example, in 1927, Plaintiff’s Rose Bowl Game was the first
   8   transcontinental radio broadcast of a sporting event.
   9         34.     As another example, in 1952, Plaintiff’s Rose Bowl Game was the
  10   first nationally telecasted college football game, and in 2015, it was the first
  11   College Football Playoff semifinal.
  12         35.     In light of the COVID-19 pandemic, 2021 was another “first”: for the
  13   first time since 1942, Plaintiff’s Rose Bowl Game took place outside of Pasadena,
  14   California.
  15         36.     Plaintiff did not make the decision to host the 2021 iteration of its
  16   Rose Bowl Game outside of Pasadena, California; instead various factors all
  17   arising as a result of the pandemic of 2020 combined to make it impossible for
  18   Plaintiff to host the Rose Bowl Game in the Rose Bowl Stadium on January 1,
  19   2021, including the streamlined activities related to the game which were
  20   necessary in the days leading up to the game. In 2020, as it does every year,
  21   Plaintiff started the planning process early in the year and proceeded for many
  22   months to put plans in place in compliance with the myriad and evolving
  23   governmental rules and restrictions, all in an effort to hold the 2021 Rose Bowl
  24   Game at the Rose Bowl Stadium and host and manage all related activities over the
  25   course of several days.
  26         37.     Come December, just as the regular college football season was
  27   coming to a close and the College Football Playoff Committee (CFP) was selecting
  28   teams for the college football semifinal playoff games, the pandemic reached a

                                                   9
                                               FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 10 of 35 Page ID #:681




    1   crescendo in the Los Angeles area, including Pasadena. The number of infections
    2   spiked, public government and healthcare leaders made pleas that people stay
    3   home to stem the spread of the virus, and the State of California prohibited large
    4   public gatherings, including in-person fan and family attendance at Plaintiff’s Rose
    5   Bowl Game. See CALIFORNIA DEPARTMENT OF PUBLIC HEALTH, Regional Stay at
    6   Home          Order,        December          3,       2020;         see        also
    7   https://www.dailynews.com/2020/12/21/as-coronavirus-surges-gov-gavin-
    8   newsom-explains-why-pasadenas-rose-bowl-game-has-to-hit-the-road/               (last
    9   accessed, March 23, 2021). The threats posed by COVID-19 had taken
   10   unprecedented tolls on the public-health infrastructure in the greater Los Angeles
   11   area. Indeed, many of the area’s hospitals were stressed beyond capacity and
   12   capability.
   13          38.    Plaintiff worked tirelessly to keep its Rose Bowl Game at the Rose
   14   Bowl Stadium, which necessarily required it to host related events in and around
   15   the area prior to game day, including travel by hundreds of people from out of state
   16   with multiple days’ stay in local hotels (many of which were closed to travelers
   17   due to government restrictions). Plaintiff remained agile and responsive to the
   18   continuously changing regulatory and public health environment, working with its
   19   many partners to plan for the game and related activities. Plaintiff repeatedly
   20   (albeit unsuccessfully) sought from California officials an exemption to allow a
   21   limited number of players’ guests, families, and coaches to attend the 2021 Rose
   22   Bowl Game.
   23          39.    In spite of Plaintiff’s efforts, given the surge of COVID-19 cases in
   24   Southern California, the increasing government restrictions imposed to protect
   25   public health and safety, and the strained hospital capacity in the region, medical
   26   experts advised against travel into the Los Angeles metropolitan area. The athletic
   27   conferences which make up the CFP decided that, as of December 18, 2020, the
   28   Los Angeles metropolitan area was unsuitable as a site for a college football

                                                 10
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 11 of 35 Page ID #:682




    1   semifinal game and for that reason it was not feasible to play the game in
    2   Pasadena. On this basis, on December 19, the CFP declared an event of force
    3   majeure under its agreement with Plaintiff, and decided that the CFP semifinal
    4   playoff game scheduled to be held in the Rose Bowl Stadium on January 1, 2021,
    5   would instead be played in AT&T Stadium in Arlington, Texas. Because of
    6   Plaintiff’s extraordinary professionalism, expertise, agility, and relationships, the
    7   CFP asked Plaintiff to host the semifinal playoff game to be played at AT&T
    8   Stadium with just 13 days for Plaintiff’s staff to plan and host the game in another
    9   city.
   10           40.   The CFP announced its decision to move the semifinal playoff game
   11   out of concern for the health and well-being of the student-athletes, their families,
   12   the coaching and training staffs, and others who would have been involved with
   13   the game. The CFP’s decision was consistent with the views of highly regarded
   14   medical experts at the time who stated that it would be “socially and morally
   15   irresponsible to bring large numbers of healthy young people to Southern
   16   California right now,” as Pasadena regional hospitals could not guarantee
   17   availability of care for a player, coach, or staff member at the Rose Bowl
   18   Stadium.
   19           41.   The social emergency and series of force majeure events—all arising
   20   from or derivative of the COVID-19 pandemic, the quarantines, and various
   21   evolving governmental restrictions—precluded the CFP from holding its semifinal
   22   playoff game in Pasadena and similarly prevented Plaintiff from holding the 2021
   23   Rose Bowl Game at the Rose Bowl Stadium.
   24           42.   All of these unfortunate circumstances—the COVID-19 pandemic,
   25   California’s restrictions on travel and public gatherings, and the CFP’s decision to
   26   relocate the semifinal playoff game between Alabama and Notre Dame—were
   27   beyond Plaintiff’s control. Moving the game was the last thing that Plaintiff
   28   wanted.

                                                 11
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 12 of 35 Page ID #:683




    1   C.    Plaintiff and Defendant’s Relationship Concerning the Rose Bowl Game
    2         43.    In an act of generosity that is seemingly lost on Defendant today,
    3   Plaintiff deeded Rose Bowl Stadium to Defendant in 1922.
    4         44.    Over the ensuing years, Plaintiff and Defendant have entered into a
    5   series of written agreements that govern their rights and obligations concerning,
    6   inter alia, Plaintiff’s Rose Bowl Game, and its use of the Rose Bowl Stadium.
    7   Three of those written agreements are relevant to this action, namely: (i) the MLA,
    8   as amended and restated; (ii) a Trademark Agreement; and (ii) a trademark
    9   Consent Agreement.
   10         i.     The MLA
   11         45.    Five Sections of the MLA—i.e., §§ 2.1; 1.1; 20.2; 20.4; and 9.1,
   12   respectively—and the parties’ December 2020 Amendment to the MLA are
   13   relevant to this action.
   14         46.    Section 2.1 of the MLA in provides, in pertinent part:
   15         “The Association agrees that it shall cause the Game to be played on
              Game Day at the Rose Bowl Stadium during each Tournament Year,
   16         except in the event of Force Majeure which prevents the Game from
              being played at the Rose Bowl Stadium on Game Day despite the use
   17         by the Association and the City of their commercially reasonable
              efforts to remedy such event of Force Majeure; provided, however, if
   18         the parties are unable to remedy such event of Force Majeure and the
              Association elects to cause the Game to be played on a day other than
   19         Game Day, then the Association shall cause the Game to be played at
              the Rose Bowl Stadium on such alternative date; provided, that the
   20         Rose Bowl Stadium is in a condition that would permit the Game to
              be played on such alternate date. In the event the Association’s right
   21         to host the Game is terminated or suspended for any reason, then the
              Association shall use its good faith and commercially reasonable
   22         efforts to have such right reinstated as soon as reasonably possible. In
              the event the Association’s right to host the Game is terminated or
   23         suspended for any reason other than the fault of the Association, then
              the Association’s obligation to cause the Game to be played (and
   24         related obligations, such as selling tickets), pay the Rose Bowl Use
              Fee and make the Pasadena Tournament of Roses Association Gift
   25         shall be abated for the Tournament Years in which the Game cannot
              be hosted until such time as the Association’s right to host the Game
   26         has been reinstated; provided, that the Association is using its good
              faith and commercially reasonable efforts to have such right reinstated
   27         as soon as reasonably possible.” MLA § 2.1
   28

                                                12
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 13 of 35 Page ID #:684




    1         47.   Section 1.1 of the MLA in provides, in pertinent part, that Force
    2   Majeure means:
    3         “[A]ny delay or failure to perform . . . [that] results from causes
              beyond the party’s reasonable control, including but not limited to, .
    4         . . quarantine restrictions, . . . acts of government (including, but not
              limited to, any law, rule, order, regulation, or direction of the United
    5         States Government or of any other government . . .) [or]
              communicable disease . . . , provided, however, that the parties shall
    6         use commercially reasonable efforts to carry out the purposes of this
              Agreement notwithstanding the occurrence of an event of Force
    7         Majeure.” MLA § 1.1 (emphasis added).
    8         48.   Section 20.4 of the MLA in provides, in pertinent part:
    9         “If the performance by any Party under this Agreement is delayed or
              prevented in whole or in part by a Force Majeure, such party shall be
   10         excused, discharged and released of performance to the extent such
              performances or obligation is so delayed or prevented by such
   11         occurrence without liability of any kind. . . . Nothing contained herein
              shall be construed as requiring any Party to accede to any demands or
   12         to settle any disputes with, labor or labor unions, suppliers or other
              parties that such Party considers unreasonable.” MLA § 20.4
   13
   14         49.   Section 20.2(B)(1) of the MLA provides, in toto:
   15         “At the option of the City, and upon written notice to the Association,
              the City shall have the right to terminate this Agreement, in whole or
   16         in part, for any of the following reasons: (1) The Association for any
              reason except Force Majeure, stages the Parade or Game, anywhere
   17         other than in the City, unless consented to in writing by the City.”
              MLA § 20.2(B)(1) (emphasis added).
   18
              50.   Section 9.1 of the MLA in provides, in toto:
   19
              “The rights of the City and the Association with respect to Marks
   20         relating to the Rose Bowl Stadium shall be as set forth in the
              Trademark Agreement attached hereto as Exhibit E-1 and the Consent
   21         Agreement attached hereto as Exhibit E-2. The list of such Marks that
              are owned by the Association is set forth in Exhibit F. The
   22         Association shall not transfer to a third party any of the Association’s
              rights in Marks relating to the Game in a manner that would allow the
   23         third party to host a post-season college football game named ‘The
              Rose Bowl Game’ or any variants or derivatives thereof, in any
   24         stadium other than the Rose Bowl Stadium.” MLA § 9.1.
   25         51.   On December 29, 2020, Plaintiff and Defendant duly executed an
   26   Amendment to the MLA, wherein they agreed that, inter alia:
   27         a.    Plaintiff “shall be excused, discharged and released of its
              performance obligations contained in Section 2.1 (License to Use) of
   28

                                                 13
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 14 of 35 Page ID #:685




    1         the Agreement to cause the Game to be played on Game Day in TY21
              at the Rose Bowl Stadium […].” MLA Amendment No. 5 § 4.
    2
              b.     “[T]he rights of the City and the Association with respect to
    3         Marks relating to the Rose Bowl Stadium are as set forth in the
              Trademark Agreement and the Consent Agreement attached to the
    4         Agreement as Exhibit E-1 and E-2, respectively. A list of marks
              (registered and unregistered) owned by the Association is set forth in
    5         Exhibit F to the Agreement. The Association shall not transfer to a
              third party the Association’s ownership in the Marks relating to the
    6         Game in a manner that would allow the third party the right to host a
              post-season college football game named ‘The Rose Bowl Game’ or
    7         any variants or derivatives thereof, in any stadium other than the Rose
              Bowl Stadium.” MLA Amendment No. 5 § 5.d.
    8
    9         ii.   The Trademark Agreement
   10         52.   Section 9.1 of the MLA expressly incorporates by reference a
   11   Trademark Agreement between Plaintiff and Defendant.
   12         53.   On or about April 30, 1997, Plaintiff and Defendant duly executed the
   13   Trademark Agreement “to establish a protocol for the City and the Association,
   14   respectively, to obtain registration of trademark rights in the mark ROSE BOWL
   15   for goods and services in connection with the places, activities and events owned,
   16   sponsored or authorized by each of them.” Trademark Agreement at 3.
   17         54.   In the Trademark Agreement, the parties defined “the events of the
   18   Association” as: “stag[ing] an annual New Year’s Day celebration known as the
   19   Tournament of Roses, consisting of a parade, an intercollegiate football game
   20   known as the Rose Bowl Game, and related events held in and around Pasadena,
   21   California, including at and around the Rose Bowl stadium […].” Trademark
   22   Agreement at 1.
   23         55.   In the Trademark Agreement, the City agreed that, inter alia:
   24         a.     The City could “register the trademark ROSE BOWL, the
              ROSE LOGO, ROSE BOWL DESIGN […] or other trademarks
   25         containing the words ‘Rose Bowl’ for goods or services in connection
              with or in promotion of a stadium and events occurring therein or
   26         related thereto, except for the events of the Association” (id. at ¶ 2)
              (emphasis added); and
   27
              b.    The City would not “in any way interfere with the
   28         [Association’s] use of any mark containing the words ROSE BOWL,

                                                14
                                             FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 15 of 35 Page ID #:686




    1         provided said […] use [is] in compliance with this Trademark
              Agreement.” Id. at ¶ 3.
    2
              iii.   The Consent Agreement
    3
              56.    Section 9.1 of the MLA also expressly incorporates by reference a
    4
        trademark Consent Agreement between Plaintiff and Defendant.
    5
              57.    Concurrently with executing the Trademark Agreement, Plaintiff and
    6
        Defendant executed a trademark Consent Agreement on or about April 30, 1997.
    7
              58.    In the Consent Agreement, the parties defined the “Association’s
    8
        Services” as including use of the ROSE BOWL mark for organizing, promoting,
    9
        and staging an annual intersectional football game and related events.” Consent
   10
        Agreement at 1-2.
   11
              59.    In the Consent Agreement, Defendant agreed “not to use any mark
   12
        containing the words ROSE BOWL on or in connection with the Association’s
   13
        Goods and Services.” Id. at ¶ 3.
   14
              60.    In the Consent Agreement, Defendant acknowledged:
   15
              a.     “the Association is the creator and the continuing sponsor and
   16         organizer of the nation’s first post-season intersectional intercollegiate
              football game (known as the Rose Bowl Game) and is the owner of
   17         the name ROSE BOWL for that game […]” (Consent Agreement at
              1), and
   18
              b.   “the Rose Bowl Game and Rose Parade are internationally
   19         known and seen.” Id.
   20
        D.    Plaintiff’s Family of ROSE Trademarks
   21
              61.    Consumers receive widespread exposure to Plaintiff’s Rose Bowl
   22
        Game. For example, approximately 19 million viewers tuned in to watch the 2021
   23
        iteration of Plaintiff’s Rose Bowl Game between the University of Alabama and
   24
        the University of Notre Dame. As another example, in addition to the wide
   25
        television viewership, until 2020, approximately 90,000 spectators attended
   26
        Plaintiff’s Rose Bowl Game each year.
   27
   28

                                                 15
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 16 of 35 Page ID #:687




    1         62.    For over a century, Plaintiff has been using a family of “ROSE”-
    2   formative trademarks to identify itself as the source of its widely viewed and
    3   attended Rose Bowl Game. Such marks include, for example: (i) “ROSE BOWL
    4   GAME”; (ii) “ROSE BOWL”; (iii) “TOURNAMENT OF ROSES”; and
    5   (iv) distinctive logos that incorporate a design of a unique rose (collectively, the
    6   Family of ROSE Marks).
    7         63.    Plaintiff has invested substantial resources in advertising and
    8   promoting its Rose Bowl Game to consumers throughout the world (including the
    9   United States) under its Family of ROSE Marks. Examples of these advertising
   10   and promotional efforts include: (i) national advertising campaigns on television,
   11   social media, the radio, and the Internet, and (ii) advertisements in widely
   12   circulated print media, such as Sports Illustrated.
   13         64.    In addition to at-home viewership and in-person attendance,
   14   consumers receive regular—and unsolicited—exposure to Plaintiff’s Rose Bowl
   15   Game offered under its Family of ROSE Marks in widely circulated media outlets,
   16   including, for example: The New York Times; The Wall Street Journal; Forbes;
   17   Yahoo!; CBS Sports; Sporting News; and more.
   18         65.    Plaintiff’s Rose Bowl Game offered under its Family of ROSE Marks
   19   also generates many millions of dollars in revenue each year.
   20         66.    Based on the foregoing, consumers associate the Family of ROSE
   21   Marks (including, without limitation, the ROSE BOWL GAME and ROSE BOWL
   22   Marks) uniquely with Plaintiff and its famous Rose Bowl Game.
   23         67.    In the course of continuously using and protecting the Family of
   24   ROSE Marks, Plaintiff has obtained several federal trademark registrations.
   25   Examples of Plaintiff’s federal trademark registrations for its Family of ROSE
   26   Marks include:
   27         a.    U.S. Trademark Reg. No. 1,022,242, which covers the standard
              character “ROSE BOWL GAME” mark in Class 41 for
   28         “entertainment and educational services—namely, organizing,

                                                  16
                                               FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 17 of 35 Page ID #:688




    1         promoting and staging an annual intersectional football game and
              related events” (the “‘242 Registration”).
    2
              b.    U.S. Trademark Reg. No. 1,949,907, which covers the standard
    3         character “ROSE BOWL” mark in Class 14 for “jewelry and lapel
              pins,” and Class 16 for “playing cards, paper pennants and
    4         publications, namely, souvenir programs for parade and bowl game
              events” (the “‘907 Registration”).
    5
              c.     U.S. Trademark Reg. No. 1,994,297, which covers the standard
    6         character “ROSE BOWL” in Class 25 for “clothing; namely, shirts
              caps, sweaters, and jackets” (the “‘297 Registration”).
    7
              d.     U.S. Trademark Reg. No. 1,022,886, which covers the standard
    8         character “TOURNAMENT OF ROSES” mark in Class 41 for
              “entertainment and educational services—namely, organizing,
    9         promoting, and staging of annual cultural events, including floral
              pageants, parades, and sporting events, and events and attractions
   10         related thereto” (the “‘886 Registration”).
   11         e.    U.S. Trademark Reg. No. 1,875,090, which covers the standard
              character “TOURNAMENT OF ROSES” mark in Class 9 for
   12         “magnets and prerecorded videotapes of parades and football games
              sponsored by the applicant and related events and activities”; in Class
   13         14 for “jewelry, commemorative pins, decorative pins, rings, watches
              [and clocks]”; in Class 16 for “bookmarks, letter openers, and
   14         publications, namely, souvenir programs”; and Class 25 for “clothing;
              namely, shirts of various kinds, caps, visors, pants, warm-up suits,
   15         sweaters, robes and jackets” (the “‘090 Registration”).
   16         f.    U.S. Trademark Reg. No. 1,021,701, which covers the standard
              character “ROSE PARADE” mark in Class 41 for “entertainment and
   17         educational services—namely, organizing, promoting and staging an
              annual parade and related events” (the “‘701 Registration”).
   18
              g.     U.S. Trademark Reg. No. 1,856,603, which covers the standard
   19         character “ROSE PARADE” mark in Class 14 for “lapel pins and
              jewelry,” and Class 25 for “clothing; namely, shirts and T-Shirts”)
   20         (the “‘603 Registration”).
   21         h.    U.S. Trademark Reg. No. 3,011,684, which covers the standard
              character “ROSE BOWL PARADE” mark in Class 41 for
   22         “educational and entertainment services, namely, organizing, staging
              an annual parade” (the “‘684 Registration”).
   23
              68.   The ‘242; ‘907; ‘297; ‘886; ‘090; ‘701; ‘603; and ‘684 Registrations,
   24
        respectively, are valid, subsisting, and on the Principal Register. True and correct
   25
        copies of the ‘242; ‘907; ‘297; ‘886; ‘090; ‘701; ‘603; and ‘684 Registrations are
   26
        attached as Exhibits 1 through 8, respectively.
   27
   28

                                                17
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 18 of 35 Page ID #:689




    1         69.    The ‘242; ‘907; ‘297; ‘886; ‘090; ‘701; ‘603; and ‘684 Registrations,
    2   respectively, are “incontestable” within the meaning of 15 U.S.C. § 1115(b).
    3         70.    The ‘242; ‘907; ‘297; ‘886; ‘090; ‘701; ‘603; and ‘684 Registrations,
    4   respectively, are conclusive evidence of Plaintiff’s ownership of the marks covered
    5   by such Registrations.
    6         71.    The ‘242; ‘907; ‘297; ‘886; ‘090; ‘701; ‘603; and ‘684 Registrations,
    7   respectively, are conclusive evidence of the validity of the marks covered by such
    8   Registrations.
    9         72.    The ‘242; ‘907; ‘297; ‘886; ‘090; ‘701; ‘603; and ‘684 Registrations,
   10   respectively, are conclusive evidence of the validity of the registration of the marks
   11   covered by such Registrations.
   12         73.    The ‘242; ‘907; ‘297; ‘886; ‘090; ‘701; ‘603; and ‘684 Registrations,
   13   respectively, are conclusive evidence of the Plaintiff’s exclusive right to use the
   14   marks covered by such Registrations throughout the United States on or in
   15   connection with the goods and/or services specified in the such Registrations.
   16   E.    Defendant’s Unlawful Conduct
   17         74.    In addition to the City’s use (without consent) of Plaintiff’s game
   18   marks and artwork in the stadium, on social media, and otherwise, beginning in
   19   December 2020, Defendant embarked on an unlawful scheme designed to sow
   20   confusion in the marketplace about who owns the rights to the Rose Bowl Game
   21   and its related intellectual property.
   22         75.    For example, on January 1, 2021, the Mayor of Pasadena, acting in his
   23   official capacity and on Defendant’s behalf, gave an interview to The New York
   24   Times, the write-up of which included the following false, misleading, and/or
   25   deceptive statements of fact attributed or fairly attributable to Defendant
   26   (Defendant’s January 1 Statements):
   27         a.   “the city [] shares a trademark on the name of the game with the
              Tournament of Roses Association […].”
   28

                                                   18
                                                 FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 19 of 35 Page ID #:690




    1          b.    “The football game belongs to the City of Pasadena and the
               people of Pasadena.”
    2
               76.   Defendant’s January 1 Statements are false, misleading, and/or
    3
        deceptive. The second statement quoted above is a quote explicitly attributed to
    4
        Mayor Gordo acting on Defendant’s behalf. It comes immediately after the first
    5
        statement quoted above that—although unattributed—is a false statement of fact
    6
        that in context appears to have been given to the newspaper by an agent of
    7
        Defendant.
    8
               77.   Accordingly, Defendant responsibly participated in the publication of
    9
        both of the false statements quoted above.
   10
               78.   The “game” referenced in Defendant’s January 1 Statements is
   11
        Plaintiff’s Rose Bowl Game.
   12
               79.   Since January 1, Defendant, its Mayor, councilmembers, and other
   13
        agents have publicly repeated the same or similar false statements, including (but
   14
        not limited to) in articles published by the Pasadena Star-News.
   15
               80.   Plaintiff exclusively owns the incontestable ‘242 Registration, which
   16
        conclusively confers upon Plaintiff the exclusive right to use its ROSE BOWL
   17
        GAME Mark for an annual college football game anywhere in the United States.
   18
               81.   Moreover, both the ROSE BOWL GAME and ROSE BOWL Marks
   19
        appear in Exhibit F to the MLA. As alleged, supra, Defendant expressly agreed in
   20
        Section 9.1 of the MLA, and again Paragraph 5(d) of the 2020 Amendment to the
   21
        MLA, that Plaintiff owns the unregistered and registered marks in Exhibit F to the
   22
        MLA.
   23
               82.   What is more, as alleged, supra, in the Trademark Agreement, and the
   24
        Consent Agreement, Defendant agreed that:
   25
               a.    Plaintiff is the exclusive owner of the ROSE BOWL GAME
   26          trademark, and
   27          b.    Plaintiff owns the ROSE BOWL mark for use in connection
               with an annual college football game.
   28

                                                19
                                             FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 20 of 35 Page ID #:691




    1         83.    Defendant also expressly disclaimed in U.S. Trademark Reg. No.
    2   2,305,139 any right to use the standard character ROSE BOWL mark for “the
    3   promoting of an annual intersectional football game and parade.”
    4         84.    As another example of Defendant’s unlawful conduct, on January 14,
    5   2021, Defendant made the inset “TBT” (which is shorthand for “Throwback
    6   Thursday”) post on @RoseBowlStadium’s official Instagram account (Post):
    7
    8
    9
   10
   11
   12
   13
   14
   15         85.    As alleged, supra, in the Trademark Agreement, and the Consent
   16   Agreement, Defendant agreed:
   17         a. That Plaintiff’s “Services” included, inter alia, using the ROSE
              BOWL mark for an annual college football game; and
   18
              b.     Not to use the ROSE BOWL mark in connection with
   19         Plaintiff’s Services.
   20         86.    However, as shown in Paragraph 84, Defendant used the entirety of
   21   Plaintiff’s ROSE BOWL mark in the Post—twice. First, Defendant used the
   22   hashtag “#RoseBowl” in the Post. Second, Defendant included in the Post an
   23   image of the front cover of official program from the 1956 iteration of Plaintiff’s
   24   Rose Bowl Game. Plaintiff’s ROSE BOWL mark prominently appears on the
   25   front cover of this program.
   26         87.    It was unnecessary for Defendant to use any portion of Plaintiff’s
   27   ROSE BOWL mark in the Post. Defendant’s prior conduct confirms as much. For
   28   example, on January 4, 2021, Defendant made a “#MemoryMonday” post on its

                                                20
                                             FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 21 of 35 Page ID #:692




    1   official Instagram account, wherein it posted a video of the Vince Young-led
    2   University of Texas Longhorns defeating the University of Southern California
    3   Trojans in the 2006 iteration of Plaintiff’s Rose Bowl Game:
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14         88.    As shown in Paragraph 87, unlike Defendant’s January 14 Post, its
   15   January 4 post did not use any portion of Plaintiff’s ROSE BOWL mark; instead, it
   16   referred to the 2006 iteration of Plaintiff’s Rose Bowl Game as “arguably one of
   17   the best college football games in history!”
   18         89.    As another example, on December 28, 2020, Defendant made a
   19   “MemoryMonday” post on its official Instagram account, wherein it posted a
   20   montage of the 1942 iteration of Plaintiff’s Rose Bowl Game:
   21
   22
   23
   24
   25
   26
   27
   28

                                                 21
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 22 of 35 Page ID #:693




    1         90.    As shown in Paragraph 89, unlike Defendant’s January 14 Post, its
    2   December 28 post did not use any portion of Plaintiff’s ROSE BOWL mark;
    3   instead, it referred to the 1942 iteration of Plaintiff’s Rose Bowl Game—twice—as
    4   simply: “game.”
    5         91.    Defendant’s uses of the entirety of Plaintiff’s ROSE BOWL mark in
    6   the Post, combined with an image of the official program from the 1956 iteration
    7   of Plaintiff’s Rose Bowl Game that prominently features Plaintiff’s ROSE BOWL
    8   mark, is likely to mislead to consumers into believing that, among other things,
    9   Defendant is the source or sponsor of Plaintiff’s Rose Bowl Game.
   10   F.    The Parties’ Correspondence
   11         92.    On January 7, 2021, Defendant’s counsel sent a letter to Plaintiff’s
   12   counsel, wherein Defendant stated that, inter alia, in the event of a force majeure,
   13   the MLA gives Defendant the right to restrict Plaintiff from hosting the Rose Bowl
   14   Game in a venue other than Rose Bowl Stadium (Defendant’s January 7 Letter). A
   15   true and correct copy of the Defendant’s January 7 Letter is attached as Exhibit 9.
   16         93.    For example, Defendant contends in the letter that “the only remedy”
   17   in the event of a Force Majeure event is “to move the date—and not the venue—
   18   for the game. (Exh. 9, at 10.)
   19         94.    The statements in Defendant’s January 7 Letter are unfounded. To be
   20   sure, as alleged, supra, the MLA does not give the Defendant any rights to restrict
   21   Plaintiff’s usage of the marks; instead, under the MLA, Plaintiff has agreed to host
   22   its Rose Bowl Game each year at the Rose Bowl Stadium “except in the event of
   23   Force Majeure” that prevents the game from being played at the Rose Bowl
   24   Stadium on Game Day despite commercially reasonable efforts. What is more,
   25   under Section 20.2(B)(2) of the MLA, Defendant can terminate the MLA if
   26   Plaintiff hosts its Rose Bowl Game somewhere other than Rose Bowl Stadium
   27   without Defendant’s consent—except in the event of force majeure, in which case
   28   Defendant’s consent is not required.

                                                 22
                                               FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 23 of 35 Page ID #:694




    1         95.    Plaintiff responded to Defendant’s counsel in a January 29, 2021 letter
    2   (attached as Exhibit 10), contesting many factual mischaracterizations and flawed
    3   arguments in the January 7 Letter.        Plaintiff specifically called attention to
    4   Defendant’s January 1 Statements as false and improperly clouding the title of
    5   Plaintiff’s ownership of the ROSE BOWL GAME and ROSE BOWL marks.
    6   Plaintiff’s counsel concluded the January 29, 2021 letter by requesting a
    7   conference whereby the parties and their representatives would discuss remaining
    8   disagreements.
    9         96.    On February 3, 2021, Defendant’s counsel responded in a one-page
   10   letter (attached as Exhibit 11), rejecting any such meeting or further
   11   correspondence as “not fruitful.” The letter warned that the City was “considering
   12   next steps.” That letter did not mention, contest, or otherwise deny Defendant’s
   13   January 1 Statements.
   14         97.    Defendant’s January 7 and February 3 letters also confirm that there is
   15   an ongoing case or controversy between the parties about: (i) ownership of
   16   Plaintiff’s Rose Bowl Game and its related intellectual property, and (ii) Plaintiff’s
   17   right to host its Rose Bowl Game at a location other than Rose Bowl Stadium
   18   without Defendant’s consent.
   19         98.    Accordingly, for the reasons alleged above and below, Plaintiff asserts
   20   claims for relief seeking declarations concerning the parties’ rights with respect to
   21   the Rose Bowl Game and its related intellectual property; to ameliorate the harm
   22   that Defendant is causing by disseminating false claims concerning ownership of
   23   the Rose Bowl Game and its related intellectual property; to ameliorate the
   24   likelihood of confusion that Defendant is causing by using the ROSE BOWL
   25   mark; and to remedy Defendant’s breach of the MLA.
   26
   27
   28

                                                 23
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 24 of 35 Page ID #:695




    1                                CLAIMS FOR RELIEF
    2                                       COUNT I
                          (Declaratory Relief Under 28 U.S.C.§ 2201(a))
    3      (Declaration of Defendant’s Lack of Rights in the ROSE BOWL GAME and
             ROSE BOWL Marks for Use in Connection with the Rose Bowl Game)
    4
    5         99.    Plaintiff repeats and incorporates by reference the allegations set forth
    6   in Paragraphs 1 through 98 as though set forth fully herein.
    7         100. Count I is a claim for declaratory relief under 28 U.S.C. § 2201(a).
    8         101. Defendant has created an actual and justiciable case or controversy by
    9   stating that it has an ownership interest in the ROSE BOWL GAME and ROSE
   10   BOWL Marks for use in connection with the Rose Bowl Game (including, without
   11   limitation, in Defendant’s False, Misleading, and Deceptive Statements).
   12         102. Based on Plaintiff’s exclusive ownership of the ROSE BOWL GAME
   13   and ROSE BOWL Marks for use in connection with the Rose Bowl Game,
   14   Plaintiff seeks a declaration that Defendant has no ownership interest in either the
   15   ROSE BOWL GAME Mark or the ROSE BOWL Mark for use in connection with
   16   the Rose Bowl Game.
   17                                        COUNT II
                          (Declaratory Relief Under 28 U.S.C.§ 2201(a))
   18    (Declaration of Plaintiff’s Right to Host its Rose Bowl Game Anywhere Without
                       Defendant’s Consent in the Event of Force Majeure)
   19
   20         103. Plaintiff repeats and incorporates by reference the allegations set forth
   21   in Paragraphs 1 through 102 as though set forth fully herein.
   22         104. Count II is a claim for declaratory relief under 28 U.S.C. § 2201(a).
   23         105. Defendant has created an actual and justiciable case or controversy by
   24   stating that, under the MLA, it can restrict where Plaintiff hosts the Rose Bowl
   25   Game in the event of force majeure.
   26         106. Under Section 2.1 of the MLA, Plaintiff has agreed to host its Rose
   27   Bowl Game each year at Rose Bowl Stadium “except in the event of Force
   28

                                                 24
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 25 of 35 Page ID #:696




    1   Majeure” preventing the game from being played at the Rose Bowl Stadium on
    2   Game Day, despite the use of commercially reasonable efforts.
    3         107. Under Section 20.2(B)(2) of the MLA, Defendant can terminate the
    4   MLA if Plaintiff hosts its Rose Bowl Game somewhere other than Rose Bowl
    5   Stadium without Defendant’s consent—except in the event of force majeure.
    6         108. Based on the foregoing, Plaintiff seeks a declaration that, if a force
    7   majeure event occurs under the MLA that prevents the Rose Bowl Game form
    8   being played at the Rose Bowl Stadium on Game Day despite the parties’
    9   commercially reasonable efforts, then Plaintiff can host its Rose Bowl Game
   10   anywhere without Defendant’s consent.
   11                                     COUNT III
                  (Federal Trademark Infringement Under 15 U.S.C. § 1114(1))
   12                        (Defendant’s Infringement of Plaintiff’s
                          Federally Registered Family of ROSE Marks)
   13
   14         109. Plaintiff repeats and incorporates by reference the allegations set forth
   15   in Paragraphs 1 through 108 as though set forth fully herein.
   16         110. Count III is a claim for infringement of federally registered
   17   trademarks under 15 U.S.C. § 1114(1).
   18         111. Plaintiff has the exclusive right to use each member of its federally
   19   registered Family of ROSE Marks in United States commerce. In particular,
   20   Plaintiff has the exclusive right to use its federally registered ROSE BOWL
   21   GAME mark in United States commerce to advertise and promote its Rose Bowl
   22   Game. Plaintiff also has the exclusive right to use its federally registered ROSE
   23   BOWL marks in United States commerce to advertise and promote, inter alia,
   24   souvenir programs for its Rose Bowl Game.
   25         112. Plaintiff’s exclusive rights in and to its Family of ROSES Marks
   26   predate any rights that Defendant could establish in any mark that consists of
   27   “Rose Bowl” in whole and/or in part.
   28

                                                 25
                                               FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 26 of 35 Page ID #:697




    1         113. Each member of Plaintiff’s Family of ROSE Marks is inherently
    2   distinctive when used in connection with Plaintiff’s Rose Bowl Game.
    3         114. Each member of Plaintiff’s Family of ROSE Marks identifies Plaintiff
    4   as the exclusive source of goods and services offered thereunder. Accordingly,
    5   each member of Plaintiff’s Family of ROSE Marks has acquired distinctiveness.
    6         115. Defendant is reproducing Plaintiff’s Family of ROSES Marks and/or
    7   using colorable imitations and/or confusingly similar variations thereof in United
    8   States commerce (including, for example, in Defendant’s January 14 Post).
    9         116. As alleged herein, Defendant’s use of Plaintiff’s Family of ROSE
   10   Marks and/or colorable imitations and/or confusingly similar variations thereof in
   11   United States commerce on, for, and/or in connection with advertising and
   12   promoting goods and services that consumers uniquely associate with Plaintiff
   13   (including, without limitation, the Rose Bowl Game and souvenir programs
   14   therefor) is likely to cause confusion, cause mistake, and/or cause deception about
   15   whether Defendant and/or Rose Bowl Stadium is/are the source or sponsor of
   16   Plaintiff’s Rose Bowl Game.
   17         117. Plaintiff has not consented to Defendant’s use of any member of
   18   Plaintiff’s Family of ROSE Marks for any purpose other than to promote the Rose
   19   Bowl Game in the sale of stadium suites and on the stadium’s website.
   20         118. Upon information and belief, Defendant’s conduct, as alleged herein,
   21   is in furtherance of Defendant’s willful, deliberate, and bad-faith scheme of trading
   22   upon the extensive consumer goodwill, reputation, and commercial success of
   23   goods and services that Plaintiff offers under its Family of ROSE Marks
   24   (including, without limitation, Plaintiff’s Rose Bowl Game).
   25         119. Upon information and belief, Defendant’s acts and conduct
   26   complained of herein constitute trademark infringement in violation of 15 U.S.C.
   27   § 1114(1).
   28

                                                 26
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 27 of 35 Page ID #:698




    1         120. Plaintiff has suffered, and will continue to suffer, irreparable harm
    2   from Defendant’s acts and conduct complained of herein, unless restrained by law.
    3         121. Plaintiff has no adequate remedy at law.
    4                                     COUNT IV
                (Federal Trademark Infringement Under 15 U.S.C. § 1125(a)(1)(A))
    5             (Defendant’s Infringement of Plaintiff’s BOWL GAME Mark)
    6         122. Plaintiff repeats and incorporates by reference the allegations set forth
    7   in Paragraphs 1 through 121 as though set forth fully herein.
    8         123. Count IV is a claim for infringement of federally registered
    9   trademarks under 15 U.S.C. § 1125(a)(1)(A).
   10         124. Plaintiff’s Family of ROSE Marks includes the unregistered ROSE
   11   BOWL Mark for use in connection with advertising, promoting, and hosting the
   12   Rose Bowl Game.
   13         125. Plaintiff has the exclusive right at common law to use its ROSE
   14   BOWL Mark in United States commerce to advertise and promote its Rose Bowl
   15   Game.
   16         126. Plaintiff’s exclusive rights in and to its ROSE BOWL Mark predate
   17   any rights that Defendant could establish in any mark that consists of “Rose Bowl”
   18   in whole and/or in part.
   19         127. Plaintiff’s ROSE BOWL Mark is inherently distinctive when used in
   20   connection with Plaintiff’s Rose Bowl Game.
   21         128. Plaintiff’s ROSE BOWL Mark identifies Plaintiff as the exclusive
   22   source of Plaintiff’s Rose Bowl Game. Accordingly, Plaintiff’s ROSE BOWL
   23   Mark has acquired distinctiveness.
   24         129. Defendant is reproducing Plaintiff’s ROSE BOWL Mark in United
   25   States commerce.
   26         130. For example, Defendant made the Post on the Rose Bowl Stadium’s
   27   official Instagram account. In the Post, Defendant used the hashtag “#RoseBowl,”
   28   and included a cover of the souvenir program from the 1956 iteration of the Rose

                                                27
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 28 of 35 Page ID #:699




    1   Bowl Game. In the Post, Defendant also referenced Four Roses Bourbon, which
    2   previously sponsored the Rose Bowl Game.           Based on this overall context,
    3   consumers understand and recognize the use of “#RoseBowl” in Post as referring
    4   to the Rose Bowl Game.
    5         131. As alleged herein, Defendant’s use of Plaintiff’s ROSE BOWL Mark
    6   in United States commerce on, for, and/or in connection with advertising and
    7   promoting the Rose Bowl Game is likely to cause confusion, cause mistake, and/or
    8   cause deception about whether Defendant and Rose Bowl Stadium is the source of
    9   Plaintiff’s Rose Bowl Game.
   10         132. Plaintiff has not consented to Defendant’s use of Plaintiff’s ROSE
   11   BOWL Mark for any purpose other than to promote the Rose Bowl Game in the
   12   sale of stadium suites and on the stadium’s website.
   13         133. Upon information and belief, Defendant’s conduct, as alleged herein,
   14   is in furtherance of Defendant’s willful, deliberate, and bad-faith scheme of trading
   15   upon the extensive consumer goodwill, reputation, and commercial success of
   16   Plaintiff’s Rose Bowl Game offered under Plaintiff’s ROSE BOWL Mark.
   17         134. Upon information and belief, Defendant’s acts and conduct
   18   complained of herein constitute trademark infringement in violation of 15 U.S.C.
   19   § 1125(a)(1)(A).
   20         135. Plaintiff has suffered, and will continue to suffer, irreparable harm
   21   from Defendant’s acts and conduct complained of herein, unless restrained by law.
   22         136. Plaintiff has no adequate remedy at law.
   23                                      COUNT V
          (Federal Unfair Competition, False Association, False Endorsement, and False
   24               Designation of Origin Under 15 U.S.C. § 1125(a)(1)(A))
              (Defendant’s Unauthorized Use of Plaintiff’s Family of ROSE Marks)
   25
   26         137. Plaintiff repeats and incorporates by reference the allegations set forth
   27   in Paragraphs 1 through 136 as though set forth fully herein.
   28

                                                 28
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 29 of 35 Page ID #:700




    1           138. Count V is a claim for federal unfair competition, false association,
    2   false   endorsement, and       false     designation of    origin under 15        U.S.C.
    3   § 1125(a)(1)(A).
    4           139. Upon information and belief, Defendant’s acts and conduct
    5   complained of herein constitute unfair competition, false association, false
    6   endorsement, and false designation of origin in violation of 15 U.S.C.
    7   § 1125(a)(1)(A).
    8           140. Plaintiff has suffered, and will continue to suffer, irreparable harm
    9   from Defendant’s acts and conduct complained of herein, unless restrained by law.
   10           141. Plaintiff has no adequate remedy at law.
   11                                        COUNT VI
                     (Federal False Advertising Under 15 U.S.C. § 1125(a)(1)(B)
   12                 (Defendant’s False, Misleading, and Deceptive Statements)
   13           142. Plaintiff repeats and incorporates by reference the allegations set forth
   14   in Paragraphs 1 through 141 as though set forth fully herein.
   15           143. Count VI is a claim for false advertising under 15 U.S.C.
   16   § 1125(a)(1)(B).
   17           144. Defendant’s January 1 Statements constitute commercial advertising
   18   and/or commercial promotion.
   19           145. Defendant’ January 1 Statements are false, misleading, and/or
   20   deceptive. For example, the statement in the January 1, 2021, New York Times
   21   article by the Mayor of the City of Pasadena, Victor Gordo, that Plaintiff’s Rose
   22   Bowl Game “belongs to the City of Pasadena and the people of Pasadena” is false,
   23   misleading, and/or deceptive.          Indeed, as alleged, supra: (i) Plaintiff is the
   24   exclusive owner of the ROSE BOWL GAME and ROSE BOWL marks in relation
   25   to the Rose Bowl Game; (ii)            Defendant acknowledged Plaintiff’s exclusive
   26   ownership of these marks in the MLA; and (iii) Defendant expressly disclaimed
   27   any right to use the ROSE BOWL mark in relation to the Rose Bowl Game.
   28

                                                     29
                                                  FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 30 of 35 Page ID #:701




    1         146. Defendant’s January 1 Statements are material to third-parties’
    2   (including purchasers, consumers, and vendors) decision to license Plaintiff’s
    3   ROSE BOWL GAME and/or ROSE BOWL Marks.
    4         147. Defendant’s January 1 Statements are likely to deceive consumers
    5   into believing that Defendant is owner of the ROSE BOWL GAME and/or ROSE
    6   BOWL Marks.
    7         148. Defendant’s January 1 Statements are likely to deceive consumers
    8   into believing that Defendant is owner of the Rose Bowl Game.
    9         149. Defendant placed its January 1 Statements into interstate commerce
   10   by, inter alia, having them published in an article on The New Times’ website,
   11   which is publicly available and accessible to consumers throughout the United
   12   States.
   13         150. Defendant’s January 1 Statements directly and/or proximately caused
   14   and/or is likely to cause Plaintiff to suffer harm in the form of lost licensing
   15   opportunities, as well as irreparable diminution to the reputation, fame, and
   16   goodwill of Plaintiff’s ROSE BOWL GAME and ROSE BOWL Marks, and Rose
   17   Bowl Game.
   18         151. Upon information and belief, Defendant’s acts and conduct
   19   complained of herein (including, without limitation, Defendant’s January 1
   20   Statements) constitute false advertising in violation of 15 U.S.C. § 1125(a)(1)(B).
   21         152. Plaintiff has suffered, and will continue to suffer, irreparable harm
   22   from Defendant’s acts and conduct complained of herein, unless restrained by law.
   23         153. Plaintiff has no adequate remedy at law.
   24                                   COUNT VII
                  (Unfair Competition Under Cal. Bus. & Prof. Code § 17200)
   25         (Defendant’s Unauthorized Use of Plaintiff’s Family of ROSE Marks)
   26         154. Plaintiff repeats and incorporates by reference the allegations set forth
   27   in Paragraphs 1 through 153 as though set forth fully herein.
   28

                                                 30
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 31 of 35 Page ID #:702




    1         155. Count VII is a claim for unfair competition under CAL. BUS. & PROF.
    2   CODE § 17200.
    3         156. Upon information and belief, Defendant’s acts and conduct
    4   complained of herein (including, without limitation, Defendant’s violations of the
    5   Lanham Act) are unlawful and unfair and, therefore, violate CAL. BUS. & PROF.
    6   CODE § 17200.
    7         157. Plaintiff has suffered, and will continue to suffer, irreparable harm
    8   from Defendant’s acts and conduct complained of herein, unless restrained by law.
    9         158. Plaintiff has no adequate remedy at law.
   10                                    COUNT VIII
                   (Trademark Infringement Under California Common Law)
   11            (Defendant’s Infringement of Plaintiff’s Family of ROSE Marks)
   12         159. Plaintiff repeats and incorporates by reference the allegations set forth
   13   in Paragraphs 1 through 158 as though set forth fully herein.
   14         160. Count VIII is a claim for trademark infringement under California
   15   common law.
   16         161. Upon information and belief, Defendant’s acts and conduct
   17   complained of herein constitute trademark infringement in violation of California
   18   common law.
   19         162. Plaintiff has suffered, and will continue to suffer, irreparable harm
   20   from Defendant’s acts and conduct complained of herein, unless restrained by law.
   21         163. Plaintiff has no adequate remedy at law.
   22                                     COUNT IX
                            (Breach of Contract Under California Law)
   23                      (Defendant’s Material Breaches of the MLA)
   24         164. Plaintiff repeats and incorporates by reference the allegations set forth
   25   in Paragraphs 1 through 163 as though set forth fully herein.
   26         165. Count IX is a claim for breach of contract under California law.
   27
   28

                                                31
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 32 of 35 Page ID #:703




    1         166. Plaintiff and Defendant duly executed the MLA, the Trademark
    2   Agreement, and the Consent Agreement, all of which are subject to the laws of
    3   California.
    4         167. Plaintiff has performed all of its obligations under the MLA, the
    5   Trademark Agreement, and the Consent Agreement.
    6         168. Defendant is materially breaching its obligations under the MLA, the
    7   Trademark Agreement, and the Consent Agreement by interfering with Plaintiff’s
    8   exclusive right to use its ROSE BOWL GAME and ROSE BOWL Marks
    9   (including, for example, Defendant’s False, Misleading, and Deceptive
   10   Statements).
   11         169. Defendant is materially breaching its obligations under the MLA, the
   12   Trademark Agreement, and the Consent Agreement by using the ROSE BOWL
   13   Mark in connection with advertising and promoting the Rose Bowl Game
   14   (including, for example, the Post).
   15         170. Upon information and belief, Defendant’s acts and conduct
   16   complained of herein constitute breach of contract in violation of California law.
   17         171. Plaintiff has suffered, and will continue to suffer, irreparable harm
   18   from Defendant’s acts and conduct complained of herein, unless restrained by law.
   19         172. Plaintiff reserves its right to seek actual damages, but presently seeks
   20   nominal damages as the Defendant’s “failure to perform a duty required by
   21   contract is a legal wrong, independently of actual damage sustained by the party to
   22   whom performance is due.” In re Google Referrer Header Privacy Litig., 465 F.
   23   Supp. 3d 999, 1010 (citing Sweet v. Johnson, 169 Cal. App. 2d 630, 632 (1959));
   24   see also Uzuegbunam v. Preczewski, 141 S. Ct. 792 (March 8, 2021) (holding “an
   25   award of nominal damages by itself can redress a past injury”).
   26
   27
   28

                                                 32
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 33 of 35 Page ID #:704




    1                                PRAYER FOR RELIEF
    2         WHEREFORE, based on the foregoing, Plaintiff prays that the Court enter
    3   judgment as follows:
    4         A.     Declaration that Defendant has no rights in the ROSE BOWL GAME
    5   mark or—when used in connection with organizing, staging, promoting, and/or
    6   hosting an annual college football game—the ROSE BOWL marks;
    7         B.     Declaration that, if a Force Majeure event occurs under the MLA that
    8   prevents the Rose Bowl Game from being played at the Rose Bowl Stadium on
    9   Game Day, despite the parties’ commercially reasonable efforts, then Plaintiff, by
   10   itself and/or through a licensee, can organize, stage, promote, and/or host the Rose
   11   Bowl Game anywhere in the United States without Defendant’s consent;
   12         C.     An Order declaring that Defendant’s conduct, as alleged herein,
   13   constitutes trademark infringement in violation of 15 U.S.C. § 1114(a); 15 U.S.C.
   14   § 1125(a)(1)(A); and California common law;
   15         D.     An Order declaring that Defendant’s conduct, as alleged herein,
   16   constitutes unfair competition, false endorsement, false association, and false
   17   designation of origin in violation of 15 U.S.C. § 1125(a)(1)(A); CAL. BUS. & PROF.
   18   CODE § 17200; and California common law;
   19         E.     An Order declaring that Defendant’s conduct. as alleged herein,
   20   constitutes false, misleading, and/or deceptive advertising in violation of 15 U.S.C.
   21   § 43(a)(1)(B);
   22         F.     An Order declaring that Defendant’s conduct, as alleged herein,
   23   constitutes breach of contract under California law;
   24         G.     Pursuant to 15 U.S.C. § 1116(a):
   25         1.     Preliminarily and permanently enjoining Defendant, its agents,
                     servants, employees, officers and all persons in active concert
   26                and participation with them, from using either the ROSE
                     BOWL GAME or—in connection with advertising, marketing,
   27                promoting, hosting, and/or staging an annual college football
                     game—the ROSE BOWL marks, as well as any other mark that
   28

                                                 33
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 34 of 35 Page ID #:705




    1               is confusingly similar and/or identical to the ROSE BOWL
                    GAME and ROSE BOWL marks;
    2
              2.    Ordering Defendant to file with the Court and serve upon
    3               Plaintiff’s counsel, within thirty (30) days after service of the
                    order of injunction, a report in writing under oath setting forth
    4               in detail the manner and form in which Defendant has complied
                    with the injunction;
    5
    6         H.    Pursuant to 15 U.S.C. § 1117(a):
    7         1.    Awarding to Plaintiff its costs incurred in this lawsuit;
    8         2.    Declaring that Defendant’s conduct, as alleged herein, is
                    “exceptional”;
    9
              3.    Declaring that Plaintiff is the “prevailing party” in this lawsuit;
   10               and
   11         4.    Awarding to Plaintiff its reasonable attorneys’ fees incurred in
                    this lawsuit, including fees pursuant to California Code of Civil
   12               Procedure § 1021.5 and as otherwise allowed by law;
   13         I.    Pursuant to 15 U.S.C. § 1118:
   14         1.    Ordering the destruction of all unauthorized goods and
                    materials within Defendant’s possession, custody, or control
   15               that contain, feature, display, and/or bear the ROSE BOWL
                    GAME and ROSE BOWL marks, whether in tangible or
   16               intangible form, and
   17         2.    Ordering the destruction of all unauthorized goods and
                    materials within Defendant’s possession, custody, or control
   18               that contain, feature, display, and/or bear any mark that is
                    identical and/or confusingly similar to the ROSE BOWL
   19               GAME or ROSE BOWL mark; and
   20         J.    Awarding to Plaintiff such other and further relief as the Court may
   21   deem just and proper.
   22
   23
   24
   25
   26
   27
   28

                                                 34
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
Case 2:21-cv-01051-AB-JEM Document 29 Filed 03/23/21 Page 35 of 35 Page ID #:706




    1                                    JURY DEMAND
    2         Plaintiff requests a trial by jury for all issues so triable pursuant to FED. R.
    3   CIV. P. 38(b) and 38(c).
    4
        Dated: March 23, 2021      Respectfully submitted,
    5
                                   MAYER BROWN LLP
    6
                                   By: /s/ John Nadolenco
    7
    8                              JOHN NADOLENCO (SBN 181128)
                                   jnadolenco@mayerbrown.com
    9                              C. MITCHELL HENDY (SBN 282036)
                                   mhendy@mayerbrown.com
   10                              350 South Grand Avenue, 25th Floor
                                   Los Angeles, CA 90071-1503
   11                              Telephone: (213) 229-9500
   12                              A. JOHN P. MANCINI (pro hac vice)
                                   jmancini@mayerbrown.com
   13                              JONATHAN W. THOMAS (pro hac vice)
   14                              jwthomas@mayerbrown.com
                                   1221 Avenue of the Americas
   15                              New York, NY 10020
                                   Telephone: (212) 506-2295
   16
                                   Attorneys for Plaintiff
   17                              Pasadena Tournament of Roses Association
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 35
                                              FIRST AMENDED COMPLAINT, CASE NO. 2:21-CV-01051
